Citation Nr: 0814320	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-07 326A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a ruptured right 
ear drum.

2.  Entitlement to an initial compensable evaluation for the 
perforated left tympanic membrane disability.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

4.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

5.  Entitlement to an initial compensable evaluation for 
erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active service from November 1967 to July 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The appellant has appealed the initial zero percent 
evaluations assigned to the left tympanic membrane, bilateral 
hearing loss and erectile dysfunction (ED) disabilities when 
service connection was granted.  He has also appealed the 
initial ten percent rating assigned to the tinnitus 
disability.  The appellant is, in effect, asking for higher 
ratings effective from the date service connection was 
granted.  As such, the guidance of Fenderson v. West, 12 Vet. 
App. 119 (1999) is for application.  Consequently, the 
evidence to be considered includes that for the entire time 
period in question, from the original grant of service 
connection for each disability to the present.

In a May 2007 written communication, the appellant withdrew 
his claim for an increased evaluation for his diabetes 
mellitus disability.  Therefore, the Board finds that the 
appeal of the diabetes mellitus increased rating claim has 
been withdrawn.  See 38 C.F.R. § 20.204.

In January 2008, the appellant submitted additional evidence 
concerning his claims; this evidence consisted of VA medical 
records dated in September and October of 2007.  The 
appellant also submitted a written waiver of review of that 
evidence by the agency of original jurisdiction and therefore 
referral to the RO of evidence received directly by the Board 
is not required.  38 C.F.R. § 20.1304.

The appellant submitted a notice of disagreement (NOD) as to 
the five issues listed on the title page in June 2003.  The 
RO issued a statement of the case (SOC) in March 2004.  That 
same month, the appellant submitted a VA Form 21-4138, 
accepted as a substantive appeal, in which he mentioned only 
the diabetes mellitus claim (subsequently withdrawn, as noted 
above) and the hearing loss claim; he did not mention any one 
of the other four claims.  The veteran had 60 days from the 
date on which the SOC was mailed, or the remainder of the 
"one year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later," in which to file a substantive appeal.  See 
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The next 
communication from the appellant was in March 2007, and that 
was only about the diabetes disability.   

However, the "failure to file a timely substantive appeal 
does not automatically foreclose an appeal, render a claim 
final, or deprive the [Board] of jurisdiction."  See Rowell 
v. Principi, 4 Vet. App. 9, 17 (1993).  Where there is no 
indication that the RO closed the appeal for failure to file 
a timely substantive appeal and the RO treated the veteran's 
filing as timely, the Board is not deprived of jurisdiction 
over the claim.  See Gonzalez-Morales v. Principi, 16 Vet. 
App. 556, 557 (2003) (holding that where the RO did not close 
the appeal, treated the filing as timely, and notified the 
veteran that his appeal was timely, the Board was not 
deprived of jurisdiction); Rowell, 4 Vet. App. at 17-18 
(holding that the Board was not deprived of jurisdiction 
where the RO treated an appeal as timely and did not close 
the appeal); see also Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996) (holding that despite the lack of a substantive 
appeal, Board waived jurisdictional objections by reviewing 
the claim).  

Here, the RO went ahead and issued a Supplemental Statement 
of the Case (SSOC) that addressed all of the issues in April 
2007.  Thereafter, the appellant's representatives addressed 
the five issues listed on the title page in the November 2007 
VA Form 646 and the February 2008 informal hearing 
presentation.  Because the evidence does show that the RO 
performed an action that could be construed as continuing the 
appeal by issuing an SSOC and because the RO certified five 
issues as on appeal to the Board, the Board will adjudicate 
those five claims.

The issue of an initial compensable rating for the bilateral 
hearing loss disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's service medical records do not contain 
any notation concerning complaints of, findings of, a 
diagnosis of, or treatment for, any right eardrum disorder.

2.  There is no post-service clinical evidence of any 
complaints of, findings of, diagnosis of, or treatment for, 
any right eardrum disorder or right perforated tympanic 
membrane.

3.  The medical evidence shows that the appellant's 
perforated left eardrum has healed without any clinically 
significant residuals.

4.  The appellant is service-connected for bilateral 
tinnitus.

5.  The appellant has been assigned a 10 percent evaluation 
for that disability; ten percent is the maximum rating 
authorized under Diagnostic Code 6260.

6.  Erectile dysfunction is manifested by impotency without 
visible deformity of the penis; the appellant is currently in 
receipt of special monthly compensation based on loss of use 
of a creative organ.


CONCLUSIONS OF LAW

1.  Service connection for a right tympanic membrane disorder 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for an initial compensable evaluation for 
the left tympanic membrane perforation disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.321, 4.87, Diagnostic Code 6211 (2007). 
3.  Entitlement to an initial evaluation in excess of 10 
percent for the bilateral tinnitus disability is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.25, 4.87, Diagnostic Code 6260 (2007); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

4.  The criteria for an initial compensable rating for the 
erectile dysfunction disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.115b, Diagnostic Code 7599-7522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The appellant was notified of the information necessary to 
substantiate his service connection claims by correspondence 
dated in October 2002 (prior to the initial AOJ decision in 
this matter), and March 2004.  These documents informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  In the November 2002 letter, the 
RO informed the appellant about what was needed to establish 
entitlement to service connection.  The letter informed the 
appellant of what evidence was required to substantiate 
service connection claims and of the appellant's and VA's 
respective duties for obtaining evidence.  In essence, the 
appellant was asked to submit evidence and/or information in 
his possession to the AOJ.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed as to his service connection claim.

The appellant's left ear drum, tinnitus and ED claims arise 
from his disagreement with the initial evaluations following 
the grants of service connection.  Courts have held that once 
service connection is granted, the claim is substantiated; 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA 
for the increased initial rating claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's service medical 
records.  Private and VA medical records were associated with 
the claims file and reviewed.  The appellant was afforded VA 
medical examinations.  The appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information concerning ratings and 
effective dates in a letter dated in March 2006.  Thus, 
proceeding with this case in its current procedural posture 
would not therefore inure to the appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the five claims addressed 
in the decision below have been properly developed.  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A. Medical evidence 

Review of the appellant's service medical records indicates 
that he had reported treatment for a 'busted eardrum' on the 
September 1967 report of medical history associated with the 
service entrance examination.  The section for the doctor's 
summary includes a notation of otitis - recovered.  The 
clinical evaluation of the appellant's eardrums was normal.  
In the fall and winter of 1969, the appellant was seen for 
complaints related to his left eardrum; a diagnosis of 
perforated left eardrum was rendered, but there was no 
mention of any problem with the right eardrum.  The appellant 
underwent a service separation examination in July 1970; the 
clinical evaluation of his eardrums was normal.

Review of the appellant's post-service medical records 
reveals that a nurse practitioner, in October 2002, indicated 
that the appellant had tinnitus and abnormal hearing.  The 
appellant's VA outpatient treatment records show that the 
appellant was seen as a new patient in November 2002; he 
reported hearing loss and tinnitus.  He gave a previous 
medical history of eardrums burst from swimming.  The review 
of systems did not include any mention of right ear pain or 
other symptomatology pertaining to the eardrum.  On physical 
examination, the tympanic membranes were clear without 
erythema or exudates.  No diagnosis was rendered that related 
to the right or left eardrum.  The appellant underwent an 
otoscopic examination in December 2002; no apparent 
abnormalities were revealed in either ear.  In January 2004, 
the appellant again underwent otoscopic observation; again, 
there were no abnormalities.  More recently, in September 
2007, the appellant underwent otoscopic observation and no 
apparent abnormalities were observed in either ear.  

The appellant underwent a VA ear examination in January 2003; 
the examiner reviewed the claims file.  The appellant 
reported a history of eardrum rupture twice in the left ear 
and once in the right ear while in service.  On examination, 
the appellant's middle ear status was normal as shown by the 
tympanogram results.  Otoscopy revealed some scarring of the 
tympanic membranes, but otherwise the eardrums were 
unremarkable bilaterally.

The appellant underwent another VA ear examination in 
December 2004; he said that artillery blasts had ruptured his 
ear drum.  Otoscopy revealed slightly opaque tympanic 
membranes bilaterally.  Middle ear status was normal by 
tympanograms.

B. Service connection

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  To establish 
service connection for a disability, symptoms during service, 
or within a reasonable time thereafter, must be identifiable 
as manifestations of a chronic disease or permanent effects 
of an injury.  Further, a present disability must exist and 
it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Certain chronic disabilities may be presumed to have been 
incurred in service if they become manifest to a degree of 10 
percent or more within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

The appellant's service medical records provide evidence 
against his right eardrum claim, indicating treatment in 
service for a left perforated eardrum with no mention of any 
right eardrum problem.  The absence of any diagnosis of the 
claimed condition in the intervening years after service 
until the present constitutes negative evidence tending to 
disprove the assertion that the appellant incurred any 
chronic condition during his service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

The Board has considered the appellant's written statements 
submitted in support of his arguments that he has a right 
eardrum disorder as a result of his service.  To the extent 
that his statements represent evidence of continuity of 
symptomatology, the appellant's statements, without more, are 
not competent evidence of a diagnosis of any eardrum 
disorder, and they do not establish a nexus between a medical 
condition and his military service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The appellant 
has not shown that he has the requisite competence, and, 
accordingly, his claim for service connection for any right 
perforated eardrum disorder is not plausible.

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 
1328 (1997).  That said, the evidence simply does not 
demonstrate the appellant carries a diagnosis of any clinical 
eardrum disorder or tympanic membrane condition of the right 
ear.  As such, there is no basis on the current record to 
grant service connection for this claimed disability.  
Furthermore, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).

In this case, there is no medical evidence of record to 
establish that the appellant suffered any in-service injury 
to the right eardrum and there is no medical evidence of 
record to establish that he was diagnosed with any right 
tympanic membrane pathology while he was on active duty.  
There is no evidence of record that the appellant was treated 
for any right eardrum condition within 12 months of his 
separation from service.  There is no evidence of record to 
suggest that a chronic right tympanic membrane condition 
exists now.  In addition, no right tympanic membrane 
pathology was noted in the reports of the VA examinations 
conducted in January 2003, or December 2004; nor was any 
right eardrum pathology noted in the VA treatment records 
dated between November 2002 and October 2007.

Therefore, service connection for a perforated right eardrum 
is not warranted.  The preponderance of the evidence is 
against this service connection claim.  Since the 
preponderance of the evidence is against the appellant's 
right ear perforation claim, the benefit of the doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.).

C. Increased initial ratings

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7. 

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether they were raised by the appellant or 
not, as well as the entire history of the veteran's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Left tympanic membrane

The appellant contends that his left perforated eardrum 
disability is worse than reflected by the current 
noncompensable evaluation.  He maintains that a compensable 
evaluation should be assigned.

The appellant's left tympanic membrane perforation has been 
rated as zero percent under 38 C.F.R. § 4.87, Diagnostic Code 
6211.  There is no other rating available under this code.

The appellant's VA outpatient treatment records show that no 
abnormality of his left tympanic membrane was demonstrated 
between November 2002 and September 2007.  The appellant's 
middle ear status has been within normal limits as shown by 
the tympanograms of January 2003, and December 2004.  

The medical evidence shows that the appellant's left ear 
tympanic membrane perforation has healed and that there are 
no residuals.  To the extent that tinnitus and left ear 
hearing loss resulted from the injury in service, these 
disabilities have been separately rated.  Consequently, there 
is no legal basis for a schedular compensable rating for the 
left perforated tympanic membrane.


Tinnitus

The appellant contends that the initial rating assigned for 
his tinnitus disability is incorrect; he is seeking a 30 
percent evaluation.  The appellant's tinnitus is now rated 10 
percent disabling under 38 C.F.R. § 4.87, Diagnostic Code 
6260.  Diagnostic Code 6260 provides a maximum 10 percent 
rating for tinnitus.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required dual ratings for bilateral 
tinnitus.  VA appealed this decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of the rating cases affected by 
the decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit held that the Court erred in 
not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limit a veteran to a single disability rating for 
tinnitus whether the tinnitus is unilateral or bilateral.  

Thus, 10 percent is the maximum rating available for tinnitus 
whether it is unilateral or bilateral.  Therefore, the 
assignment of separate compensable evaluations for each ear 
is not permissible.  The appellant's service-connected 
tinnitus disability has been assigned the maximum schedular 
rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic 
Code 6260.  There is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, nor 
is there any basis to assign an initial schedular evaluation 
in excess of 10 percent.  Therefore, the appellant's claim is 
denied.

Erectile dysfunction

The appellant's ED is currently evaluated as noncompensably 
disabling pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7599-7522.  The appellant contends that he is entitled to an 
initial compensable rating for his service-connected ED.

Erectile dysfunction is not listed in the Rating Schedule; 
however, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27.  As such, the 
appellant's service-connected disability of erectile 
dysfunction has been rated under Diagnostic Code 7522, which 
provides for a 20 percent rating for deformity of the penis 
with loss of erectile power.  Additionally, such Diagnostic 
Code provides that entitlement to special monthly 
compensation under 38 C.F.R. § 3.350 should be considered.

Upon a review of the record, the Board finds that the 
appellant is not entitled to an initial compensable rating 
for ED.  His disability is manifested by impotency without 
visible deformity of the penis.  In recognition of the 
appellant's ED, he was awarded special monthly compensation 
based on loss of use of a creative organ in the February 2003 
rating decision.

The appellant underwent a VA medical examination in December 
2002; after reviewing medical records and examining the 
appellant, the examiner rendered a diagnosis of erectile 
difficulties secondary to diabetes mellitus.  The December 
2004 VA examination report also includes a notation of ED.  
However, the evidence of record, to include VA treatment 
records and VA examination reports, is void of any evidence 
of penile deformity.  As such, the appellant is not entitled 
to an initial compensable rating under Diagnostic Code 7522. 

D. Extraschedular evaluations

Notwithstanding the above discussion, a rating in excess of 
the currently assigned zero percent and 10 percent 
evaluations at issue may be granted when it is demonstrated 
that the particular disability presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected left eardrum disability or his tinnitus disability 
or his ED disability has presented such an unusual or 
exceptional disability picture at any time as to require an 
extraschedular consideration pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluations in this case 
are not inadequate.  As discussed above, there are higher 
ratings for the appellant's ED disability, but the required 
manifestations have not been shown in this case (penile 
deformity); there are no higher schedular evaluations 
available for the left tympanic membrane or the bilateral 
tinnitus.  The Board further finds no evidence of an 
exceptional disability picture in this case.  The appellant 
has not required any hospitalization for any one of these 
three disabilities and he has not sought frequent treatment 
(other than ED medication) for them.  The appellant has not 
offered any objective evidence of any symptoms due to the 
claimed disabilities that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of extraschedular ratings is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

Finally, the Board has considered whether a staged rating 
under Fenderson v. West, 12 Vet. App. 119 (1999), is 
appropriate for any one of the appellant's service-connected 
disabilities of perforated left eardrum, tinnitus or ED; 
however, the Board finds that the appellant's symptomatology 
for each one of these disabilities has been stable throughout 
the appeal period.  As such, staged ratings for any one of 
the disabilities is not proper. 

In reaching its conclusions as to the appellant's increased 
initial rating claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
since the preponderance of the evidence is against each 
increased initial rating claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

Service connection for a perforated right eardrum is denied.

An initial compensable evaluation for the left tympanic 
membrane disability is denied.

An initial evaluation in excess of 10 percent for the 
tinnitus disability is denied.

An initial compensable valuation for the ED disability is 
denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

Review of the evidence of record reveals that not all 
pertinent VA treatment records have been associated with the 
claims file.  In particular, Audiology Clinic records dated 
in 2007 indicate that the appellant has a VA audiogram dated 
in September 2007 that is not of record.  All of these 
records should be obtained and associated with the claims 
file.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 
The appellant should be told to submit 
all pertinent evidence regarding his 
claim that he has in his possession.

2.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
VA, government and private physicians 
and/or medical facilities that have 
provided the veteran any treatment for 
his hearing loss and secure all available 
relevant reports not already of record 
from those sources.  In particular, the 
RO should obtain the records from VA 
audiology clinics from April 2007 to the 
present, including the September 2007 
audiometric testing results.

3.  All of these records should be 
associated with the claims file.  If 
there are no records, the documentation 
used in making that determination should 
be included in the claims file.  The 
appellant and his representative should 
also be informed of the negative results 
and be given opportunity to secure the 
records.

4.  The appellant should be scheduled for 
an audiometric examination in order to 
determine the current extent and severity 
of his service-connected bilateral hearing 
loss disability.

5.  Upon receipt of the VA examination 
report, the AMC/RO should conduct a 
review to verify that all requested 
data/opinions have been provided.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2.  

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's 
increased rating claim on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
increased rating issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


